No. 04-98-00324-CV

Denise ROBINO, et al.,
Appellants

v.

Aaron MILLS, et al.,
Appellees

From the 239th Judicial District Court, Brazoria County, Texas
Trial Court No. 96-G-2072
Honorable J. Ray Gayle, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice 

		Karen Angelini, Justice 


Delivered and Filed:	October 14, 1998


JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

	The parties have filed a joint motion to dismiss this appeal, stating that they have fully
compromised and settled all issues in dispute.  The motion is granted.  See Tex. R. App. P.
42.1(a)(1).  Because the cause is moot, all previous orders and judgments, both trial and appellate,
are set aside and the cause is dismissed.  See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes,
827 S.W.2d 859, 859 (Tex. 1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex. 1981);
Freeman v. Burrows, 171 S.W.2d 863, 863-64 (1943); Panterra v. American Dairy Queen, 908
S.W.2d 300, 301 (Tex. App.--San Antonio 1995, no writ).  Costs of appeal are taxed against the
parties who incurred them.

							PER CURIAM

DO NOT PUBLISH



Return to
4th Court of Appeals Opinions